Citation Nr: 1414011	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $49,798.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The June 2010 decision denied the Veteran's requested waiver of a debt totaling $49,798.00.  The Veteran filed a notice of disagreement with this decision in December 2010, and a statement of the case was issued later that month.  He perfected his appeal through a substantive appeal that was received by the RO in February 2011.

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The case at hand arises from an RO administrative decision that terminated the Veteran's pension benefits based on the Veteran's failure to report his receipt of unearned income totaling $100,411, the vast majority of which came from an inheritance that he received in 2007.  His pension was retroactively terminated effective February 1, 2007, creating an overpayment of pension benefits totaling $49,798.  At his August 2011 Board hearing, the Veteran expressed confusion as to why the receipt of this inheritance in 2007 would affect his receipt of pension benefits in subsequent years.  The issue of the propriety of the revocation of the Veteran's pension benefits in and after 2008 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that VA was notified of the Veteran's receipt of the unearned income at issue through a July 2009 Income Verification Match (IVM).  Through this system, financial information is shared between VA, the Internal Revenue Service (IRS), and the Social Security Administration (SSA).  Because the Veteran has independently verified the amounts of the unreported income he received in 2007, the enhanced privacy measures that are taken with IVM data (in addition to the procedures that are followed in all cases before VA) are not necessary in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested that VA waive recovery of an overpayment of VA pension benefits in the amount of $49,798.00.  At his August 2011 Board hearing, the Veteran requested that he be given the opportunity to submit a new VA Form 5655, "Financial Status Report," to corroborate his assertion that repayment of this debt would constitute an undue hardship.  He has not yet submitted this form.  The Board will therefore remand this claim to give the Veteran an opportunity to complete and submit this form, as well as a VA Form 21-0516-01, "Improved Pension Eligibility Verification Report (Veteran With No Children)."  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 5655, "Financial Status Report," and a VA Form 21-0516-01, "Improved Pension Eligibility Verification Report (Veteran With No Children)," and request that he fill out these forms and return them to VA.

2.  Following completion of the above, readjudicate the issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $49,798.00.  If any benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

